DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 6/11/2021 has been entered.
Claims 1-21 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Note that when considering the original disclosure, reference is made to the disclosures of applications 12/894377, 13/097891, and 13/433/129 in which applications the instant application claims priority to. Given the lack of a clear link between the claimed invention and the original disclosure of the instant application (see below), Applicant may not be entitled to the priority date of such applications. 
Regarding Claims 1, 9 and 16, there does not appear to be sufficient description for a compensator/implantable adjunct/implantable layer that comprises two woven materials/constructs and the materials/constructs comprise different densities and wherein the compensator/implantable adjunct/implantable layer expands upon contact with the fluid to apply compressive force/adapt to the tissue. While each of these features is mentioned in different portions/separate and distinct embodiments one particular disclosed embodiment of compensator/adjunct/layer appears to be drawn to the invention as claimed. It would appear the instant application’s claims are the first introduction of the combination of feature. Given the lengthy specification. Examiner respectfully requests that the Applicant point out where in the specification, each of the claimed features is described as being comprised by one compensator/adjunct/layer as claimed. Otherwise, Applicant’s claimed invention may not benefit from the outlined priority date. 
Applicant states that this application is a continuation or divisional application of the prior-filed application (13/433129- via continuations). A continuation or divisional application cannot include new matter. In the event that Applicant cannot clearly provide the portions of the originally filed disclosure or amend the claim to be consistent therewith, Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because the claims in this application are viewed as matter not disclosed in the prior-filed application.
It must be further noted that it is unclear where the corresponding written description is outlined in Applicant’s specification for several features of the dependent claims, in combination with the features of the independent claims. For example, Claims 2, 9 and 16 include a feature of a first/initial height of the tissue thickness compensator/layer/adjunct being greater than the formed height of the staples. However, it is unclear as to where in the specification, this feature is described. Claims 3, 10, and 17 also comprise such an unsupported or at least not clearly linked feature. 

Claims 4-6, 8, 12-15, and 19-22 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as they depend from one of the claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prommersberger (US PGPUB 2009/0001122), in view of Bauman (US Patent 7,547,312), and in further view of D’Agostino (US PGPUB 2010/0147923)

Regarding Claims 1, 8 and 15, Prommersberger discloses a staple cartridge assembly, comprising: 
a staple cartridge (104; Figures 1, 2A, 2B, 4), comprising: 
a cartridge deck (as shown); 
staple cavities (as shown); and 
a plurality of staples stored in the staple cavities, wherein the staples are deformable to a formed height (see Paras. 0005, 0019); 

a first woven fiber construct/material (“porous layer 370”; disclosed as “fibrous…woven structures” and “woven fabrics” per Para. 0031; see Paras. 0032-0033 and 0040); and 
a second woven fiber construct/material (“reinforcement member 380” configured as a “mesh” per Para. 0045-0046 which discloses woven mesh materials; or “porous layer 370” - note Para. 0021 which discloses multiple porous layers with a non-porous layer between the porous layers and therefore, each of the outer porous layers could be viewed as the separate woven fiber construct/materials), 
wherein the first woven fiber construct/material (370) comprises a first density and the second woven fiber construct/material (380 or other 370-per Para. 0021) comprises a second density (note each material must have a density- note modification below).

However, although the first woven fiber construct/material (370) and the second woven fiber construct/material (380 or other outer layer of 370; see above), can be reasonably implied as comprising different densities (given the different materials disclosed, see Para. 0031, 0045-0046), Prommersberger fails to explicitly disclose the woven fiber construct/materials (outer layers of 370 per Para. 0021 or 370 and 380) comprise different densities. Further, although Prommersberger discloses the compensator/implantable adjunct/layer can comprise a dehydrated material which can be hydrated (see Para. 0040) and therefore can be reasonably implied as being configured to expand as claimed, Prommersberger fails to explicitly disclose the compensator/implantable adjunct/layer (350) being configured to expand to adapt to a thickness of and apply a compressive force to the tissue captured within the staples.
First, attention can be brought to the teachings of Bauman which includes another surgical stapling assembly which further comprises a compensator/implantable adjunct/layer (12; Figure 1A) which can comprise materials comprising varying densities in different portions of the buttress (12; Col 9, line 51 through Col 10, line 7), wherein a higher density material can be utilized in a central region (i.e. spokes 44 or central region 42; see Figure 4C) or a perimeter region (46; see Col 10, lines 41-47).
As demonstrated by Baumann, it is known in the art to utilize different densities in different regions of the buttress/compensator/adjunct. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compensator/implantable adjunct/layer such that the different materials or portions of Prommersberger comprise different densities as taught by Baumann. By modifying Prommersberger in this manner, different portions of the compensator/implantable adjunct/layer can comprise a higher strength such as an area where the staple line is formed to increase the staple reinforcement as taught by Baumann (Col 10, lines 3-7 and 45-47). Further, in view of Baumann, increasing the porosity/decreasing the density of the material of Prommersberger that will come into contact with the tissue would be more beneficial as the material would be more conformable to the tissue.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected fiber woven materials with different densities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See above.
Further, attention can be brought to the teachings of D’Agostino which includes another surgical stapling assembly which further comprises a compensator/implantable adjunct/layer (101; Figures 4-5) which comprises two woven fiber materials/constructs (104a, 104b; knitted mesh of yarns; Para. 0054) and an expandable material (absorbable sealant; Paras. 0054-0055) such that the compensator/implantable adjunct/layer (101) is configured to expand upon contact with a fluid in order to adapt to a thickness of tissue captured within the staples and apply a compressive force to tissue captured within the staples (see Paragraphs 0054-0056, 0058, 0059 which disclose a sealant (i.e. hydrogel) which expands/swells when contacted with fluid and assists in sealing and securing the tissue together and therefore, can be reasonably considered as being adaptable to the tissue thickness and apply a compressive force to the tissue after stapled). 
Note: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, the expandable/swelling configuration of D-Agostino is viewed as teaching the claimed feature although the exact function is not explicitly disclosed.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the materials/constructs of the invention of Prommersberger such that the materials/constructs are coated with an expandable sealant material as taught by D’Agostino. By modifying Prommersberger in this manner, the tissue can be further secured and by incorporating such a sealant, bleeding can be further retarded/prevented as taught by D’Agostino (see Para. 0056).

Regarding Claims 2, 9 and 16, Prommersberger, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the tissue thickness compensator/adjunct/layer comprises a first/initial height before the being captured within the staples, wherein the initial height is greater than the formed height of the staples. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the height of the compensator/adjunct/layer such that it embodies an initial height greater than that of the formed staples as the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) per MPEP section 2144.04(IV)(A). Further it is noted that one would be readily motivated to adjust the height of such compensator/adjunct/layer based on the amount of tissue that is intended to be clamped. Further it is also noted that Applicant has not disclosed as to why this feature is a critical feature or serves a particular purpose.


Regarding Claims 3, 10 and 17, Prommersberger, as modified discloses the first woven fiber material/construct (370) is more hydrophilic than the second woven fiber material/construct (380; note Para. 0032 discloses the porous layer can be of bioabsorbable fibers and Para. 0049 discloses the reinforcement member can be non-bioabsorbable and therefore it can be reasonably assumed the porous layer is more hydrophilic), however, assuming arguendo that Prommersberger does not at least imply that first material/construct is more hydrophilic, in which Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the first and second materials/constructs such that the first material/construct is more hydrophilic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this particular instance, based on Figure 4 of Prommersberger, allowing the porous layer to be more hydrophilic will allow the compensator portion which comes into direct contact with the tissue to absorb more and hence conform better to the tissue being clamped.

Regarding Claims 4, 11 and 18, Prommersberger, as modified, discloses the first woven fiber construct/material (370) is denser than the second woven fiber construct/material (other layer of 370 of the “outer layers” per Para. 0021 and given the modification in view of Baumann). Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to embody the first construct/material with a greater density because Applicant has not disclosed that the specific relationship provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the denser materials being either the first or second material because it either instance, the compensator/adjunct/layer will provide staple reinforcement as well as be conformable to the tissue clamped. Therefore, it would have been an obvious matter of design choice to modify the materials, and density thereof, to obtain the invention as specified in the claim.

Regarding Claims 5, 12 and 19, Prommersberger, as modified, discloses the first woven fiber construct/material (370) comprises an exterior layer (could be viewed as relative to the cartridge or the tissue) of the compensator/adjunct/implantable layer (350; see Figure 4 as the first material 370 is an exterior layer relative to the cartridge body 104; also note per Para. 0021 the “outer layers” are the porous layers 370).

Regarding Claims 6, 13 and 20, Prommersberger, as modified, discloses the second woven fiber construct/material (380 or one of the “outer layers” of 370 as mentioned in Para. 0021) comprises an interior layer (could be viewed as relative to the cartridge or the tissue) of the compensator/adjunct/implantable layer (350).

Regarding Claims 7, 14 and 21, Prommersberger, as modified, discloses the fluid comprises water, saline, or a bodily fluid (see Para. 0054 of D’Agostino and note that the sealant is clearly capable of expanding when contacted by saline or a bodily fluid).


Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on Pages 6-7 of “REMARKS” that:

    PNG
    media_image1.png
    424
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    182
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    364
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    145
    694
    media_image4.png
    Greyscale


Examiner respectfully asserts that it can still be reasonably concluded that the claimed invention is not sufficiently supported by the original disclosure as no one embodiment of adjunct/compensator/layer disclosed in the original specification discloses two woven constructs/materials, having different densities and wherein the adjunct/compensator/layer can expand as claimed. 
Applicant appears to recite several different portions of the specification which supports individual features of the claimed invention, however, none of the excerpts cited disclose one embodiment of adjunct/compensator/layer having all of the claimed features as claimed. Again, given the length of the disclosure, it is respectfully requested that the Applicant specifically point out the clear support for such a claimed adjunct/compensator/layer and if the support is not explicit, explain inherent features based on the portion of the disclosure. 
For example, Applicant makes mention of Figures 166-171 as supporting disclosure for the claimed invention. When referencing the corresponding portions of the specification, one can turn attention to Paragraphs 0426-0428 of the SPEC. filed on 6/7/2019. Within this portion of the specification, Applicant refers to:
-“scaffold layers 24427” wherein “each scaffold layer 24227 can be comprised of a fiber weave” (Para. 0426),
-“a first scaffold layer 24227 of a scaffold 24222, for example, can be comprised of a first material while a second scaffold layer 24227 of the scaffold 24222 can be comprised of a second, or different, material” (Para. 0428) 
-“a scaffold can comprise any suitable number of layers having any suitable density of fibers” (Para. 0428) 
- “a first scaffold layer 24227 of a scaffold 24222, for example, can comprise a first medicament absorbed into the fibers thereof while a second scaffold layer 24227 of the scaffold 24222 can comprise a second, or different, medicament absorbed into the fibers thereof” (Para. 0428)
Therefore, while it can be concluded that this embodiment supports multiple materials/constructs comprising woven fiber materials and further mentions utilizing layers with “suitable densities”, this portion of the specification does not necessarily support the different layers comprising different densities as merely reciting “suitable densities” may refer to the layers comprising the same density. 
Further, this excerpt of the specification does not provide sufficient support for the adjunct/compensator/layer being configured to expand as claimed. While this portion of the disclosure mentions the fibers having absorbed medicament, this does not provide sufficient support for the adjunct/compensator/layer being configured to expand to adapt to a thickness of the tissue or apply compressive force to the tissue as claimed. Even further, even if the absorbing of the medicament provides support for the adjunct/compensator/layer being able to expand, this portion of the specification is describing an adjunct/compensator/layer which already comprises medicament in the fibers and therefore may not be capable of further expansion to function on the tissue as claimed. 
Therefore, it can be concluded that this portion of the specification does not provide sufficient support for the entirety of the claimed invention. There does not appear to be any other further portions of the specification that support one adjunct/compensator/layer comprising all of the features as claimed. 


Regarding Applicant’s arguments on Pages 7-9 of “REMARKS” that:
[…]

    PNG
    media_image5.png
    274
    719
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    109
    705
    media_image6.png
    Greyscale


Examiner respectfully asserts that merely because the staplers of Bauman and D’Agostino are of the circular configuration would not have precluded one of ordinary skill in the art at the time of the invention, in possession of the stapler of Prommersberger, to have looked to the teachings thereof as the use of tissue adjunct/compensator/layers in surgical staplers is a well-known feature across the art of surgical staplers for several reasons (i.e. staple line reinforcement, hemostasis, etc.). Therefore since one can reasonably conclude that each of the references are within the field of endeavor (surgical instruments/staplers) and further each reference incorporates a buttress/compensator material for the same general reasoning as the invention, each reference can be viewed as an analogous prior art reference. 
 Note per MPEP 2141.01(a), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
	Therefore, Examiner respectfully asserts one would have readily looked to all three references with respect to the claimed invention and that it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the materials of the adjunct/compensator/layer of Prommersberger to have embodied differing densities based on the teachings of Baumann and to further incorporate the expandable materials as taught by D’Agostino given the reasoning in the 103 rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note Bettuchi (US PGPUB 2006/0085034) teaches outer layers of the adjunct/compensator/layer being expandable hydrogels. 
-Note Carter (US PGPUB 2013/0153638) teaches adapting adjunct/compensator/layer/buttresses for circular staplers to instead be fitted onto linear type staplers (see Para. 0081).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/14/2021